Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 Jul. 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Tsujimoto (JP 2015/101609 A, published 04 Jun. 2015, hereinafter Tsujimoto) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto).
Regarding claims 1-3 and 8-10, Nomura teaches a coating composition with excellent mar resistance comprising platy inorganic fine particles and a urethane resin, with the ratio of particles to resin of 3-70:100 (Abstract).  Nomura teaches the inclusion of other fine particles (claim 4), such as silica (paragraph 0053), and these silica particles are 20 – 50 wt.% based on the solid content of the composition (paragraph 0053).  Based on a composition of Nomura with these three components, the amount of the silica particles is 24.6 (20%*(20+100+3)) to 110 parts (50%*(50+100+70)) per 100 parts of the urethane binder.  Nomura teaches the base material for his coating composition is a plastic film (paragraph 0071).
Nomura does not disclose the inclusion of urethane resin beads, the size of the silica particles, the gloss of the surface layer, nor the film is stretchable.
Tsujimoto teaches the incorporation of a polyurethane filler (urethane resin beads) in a coating (surface layer) with a urethane (meth)acrylate compound (urethane resin) (Abstract and page 5, 2nd last paragraph).  Tsujimoto teaches the average particle diameter of the polyurethane filler (urethane resin beads) is 1-30 [Symbol font/0x6D]m (page 6, 13th paragraph), and the amount of the polyurethane filler (urethane resin beads) is 25-400 parts polyurethane filler (urethane resin beads) per 100 parts resin (page 6, 2nd last paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polyurethane filler (urethane resin beads) in amounts and of a size taught by Tsujimoto into the coating composition of Nomura.  Tsujimoto teaches that the beads impart a soft feeling and elasticity to the coating (page 5, last paragraph – page 6, 1st paragraph).  Further, Tsujimoto teaches that smaller particles result in a coating with too high a gloss, and larger particles result in reduced wear resistance (page 6, 13th paragraph), and too high filler content reduces wear properties and results in a rough coating, whereas too little content makes it difficult to obtain a moist soft touch (page 6, 2nd last paragraph). 
Hashimoto teaches a hard coat film comprising an inorganic component (Abstract).  His inorganic component is fine particles of silica (nanosilica) (paragraph 0039) with diameters of 1 to 100 nm (paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate nanosilica particles of the size taught by Hashimoto in the coating composition of Nomura in view of Tsujimoto.  Hashimoto teaches that particles of this size do not scatter visible light, so haze is suppressed (paragraph 0040).  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amount and size of polyurethane filler and nanosilica from the overlapping portion of the ranges taught by Nomura, Tsujimoto, and Hashimoto because overlapping ranges have been held to be prima facie obviousness.
The coating composition (surface layer) of Nomura in view of Tsujimoto and further in view of Hashimoto has the same urethane resin beads and nanosilica and in overlapping amounts and sizes as the present invention.  Within the overlapping ranges, the sheet of Nomura in view of Tsujimoto and further in view of Hashimoto is identical to the presently claimed stretchable film; therefore, it is clear that the sheet of Nakano in view of Leder would inherently be stretchable and have the same gloss value at 60⁰ as the claimed invention, and therefore, would fall within the claimed range for gloss at 60⁰. 
Regarding claim 4, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claims 1.
Nomura in view of Tsujimoto and further in view of Hashimoto does not disclose the difference in lightness before and after being stretched to 150%.  
However, the coating composition (surface layer) of Nomura in view of Tsujimoto and further in view of Hashimoto has the same urethane resin beads and nanosilica and in overlapping amounts and sizes as the present invention.  Within the overlapping ranges, the sheet of Nomura in view of Tsujimoto and further in view of Hashimoto is identical to the presently claimed stretchable film; therefore, it is clear that the sheet of Nakano in view of Leder would inherently have the same difference in lightness before and after being stretched to 150% as the claimed invention, and therefore, would fall within the claimed range of difference in lightness before and after being stretched to 150%. 
Regarding claim 6, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claim 1, and Nomura teaches the reactive resin (binder) is a two-component urethane resin (paragraph 0009).
Regarding claims 11 and 12, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claims 1 and 8.
Nomura in view of Tsujimoto and further in view of Hashimoto does not disclose the lightness L* of his coating composition.
However, the coating composition (surface layer) of Nomura in view of Tsujimoto and further in view of Hashimoto has the same urethane resin beads and nanosilica and in overlapping amounts and sizes as the present invention.  Within the overlapping ranges, the sheet of Nomura in view of Tsujimoto and further in view of Hashimoto is identical to the presently claimed stretchable film; therefore, it is clear that the sheet of Nakano in view of Leder would inherently have the same lightness L* values as the claimed invention, and therefore, would fall within the claimed range for lightness L*. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Tsujimoto (JP 2015/101609 A, published 04 Jun. 2015, hereinafter Tsujimoto) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Brinkhuis et al. (US Patent Application 2013/0041091 A1, published 14 Feb. 2013, hereinafter Brinkhuis).
Regarding claim 5, Nomura in view of Tsujimoto and further in view of Hashimoto teaches the elements of claims 1 and 16.
Nomura in view of Tsujimoto and further in view of Hashimoto does not disclose a cellulose ester in the binder.
Brinkhuis teaches a binder with cellulose acetate butyrate (a cellulose ester) (paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cellulose acetate butyrate in the binder in the coating composition of Nomura in view of Tsujimoto and further in view of Hashimoto.  Brinkhuis teaches that co-binders, such as cellulose acetate butyrate, are commonly used in the coatings industry to modify certain properties such as drying speed and adhesion to substrates (paragraph 0060).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (JP 2001/335752 A, published 04 Dec. 2001, hereinafter Nomura) in view of Tsujimoto (JP 2015/101609 A, published 04 Jun. 2015, hereinafter Tsujimoto) and further in view of Hashimoto et al. (US Patent Application 2016/0115340 A1, published 28 Apr. 2016, hereinafter Hashimoto) and further in view of Furutaka et al. (US Patent Application 2016/0145465 A1, published 26 May 2016, hereinafter Furutaka) and further in view of Hayashi et al. (US Patent Application 2011/0023945 A1, published 03 Feb. 2011, hereinafter Hayashi)..
Regarding claim 7, Nomura in view of Tsujimoto and further n view of Hashimoto teaches the elements of claims 1.
Nomura in view of Tsujimoto and further in view of Hashimoto does not disclose the use of a silicone-modified resin with reactivity toward isocyanate or hydroxyl groups.
Furutaka teaches a surface protection layer (paragraph 0081) comprising silicone-modified (meth)acrylate resin (paragraph 0082) for excellent elongation and improved followability where the silicone-modified (meth)acrylate resin includes those disclosed by Hayashi (JP 2009/290201, which corresponds to US 2011/0023945) (paragraph 0084).  Hayashi teaches a silicone-modified acrylic resin that has at least one type of carboxyl group as a monomer (paragraphs 0081-0082).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the silicone-modified acrylate resin with a carboxyl group as taught by Furutaka and Hayashi in the protective layer of Nomura in view of Tsujimoto and further in view of Hashimoto.  Furutaka teaches the modified (meth)acrylate resin provides for excellent elongation and improved followability (paragraph 0082).
Given that the silicone-modified acrylate resin taught by Hayashi has a carboxyl group, this silicone-modified acrylate resin would inherently be reactive with isocyanate and hydroxyl groups.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-3, 5-6, 8, 9-11, 13-14, 16-18, and 20 of copending Application No. 16/962,275.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below and in the following Table.  Copending Application No. 16/962,275 describes invention as a scratch resistant film and the film/composition of the copending claims require hard particles having an average diameter of 5 to 45 μm that include alumina with the urethane resin beads in a specific amount, in light of the open language of the present claims, i.e. comprising, nothing excludes the presence of the hard particles.  Further, given that the film of the present claims comprises nanosilica and urethane beads, it would necessarily have some degree of scratch resistance, and, based on claim 11 of the copending invention, it is required that the scratch resistant film of the copending invention is stretchable.  The substrate layer and the specific substrate layers disclosed by the copending application would fall within the broad scope of the present claims, which does not limit the layers of the stretchable film.  Additionally, the specific amount of urethane resin beads would fall within the broad scope of the present claims which does not limit the amount of the resin beads.  All the limitations of all the claims of the current invention are limitations of the copending application, as shown by the table below.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/756,810
Co-Pending Application 16/962,275
1. A stretchable film comprising a surface layer, the surface layer comprising: a binder comprising urethane resin; urethane resin beads having an average particle size of not less than 4 um and not greater than 20 um; and nanosilica particles: a surface gloss being not greater than 5 GU at 60 degrees, wherein the urethane resin beads in the surface layer comprise greater than 100 parts by mass and not greater than 240 parts by mass based on 100 parts by mass of the binder.

3. The stretchable film according to claim 1, wherein the surface layer comprises not less than 5 parts by mass and not greater than 120 parts by mass of the nanosilica particles, based on 100 parts by mass of the binder.

8. A surface coating composition comprising: a binder precursor comprising a urethane resin composition; urethane resin beads having an average particle size of not less than 4 um and not greater than 20 um; and nanosilica particles, wherein the urethane resin beads comprise greater than 100 parts by mass and not greater than 240 parts by mass based on 100 parts by mass of the binder.

10. The surface coating composition according to claim 8, the composition comprising not less than 5 parts by mass and not greater than 120 parts by mass of the nanosilica particles, based on 100 parts by mass of the binder precursor.
1. A scratch resistant film comprising a surface layer, the surface layer comprising: a binder comprising a urethane resin; urethane resin beads having an average particle diameter of 3 μm to 30 μm; hard particles having an average particle diameter of 5 μm to 45 μm, wherein a ratio of the average particle diameter of the hard particles to the average particle diameter of the urethane resin beads is not less than 1.2; and and nanosilica particles; wherein the surface layer comprises from 30 parts by mass to 500 parts by mass of the hard particles based on 100 parts by mass of the binder; and the gloss of the surface layer is 5.5 GU or less at 60 degrees, wherein the surface layer comprises from 30 parts by mass to 500 parts by mass of the nanosilica particles based on 100 parts by mass of the binder.

3. The scratch resistant film of claim 1, wherein the surface layer comprises from 13 parts by mass to 120 parts by mass of the urethane resin beads based on 100 parts by mass of the binder.

5. The scratch resistant film of claim 1, wherein the hard particles comprise alumina beads.

11. The scratch resistant film according to claim 1, further comprising a stretchable substrate layer.

13. The scratch resistant film of claim 11, wherein the substrate layer comprises a layer comprising at least one resin selected from the group consisting of polyvinyl chloride, polyurethane, polyethylene, polypropylene, vinyl chloride-vinyl acetate resins, acrylic resins, cellulose resins, and fluorinated resins.

14. The scratch resistant film according to claim 11, wherein the substrate layer comprises a transparent polyvinyl chloride resin layer and a colored polyvinyl chloride resin layer.

16. A surface coating composition comprising: a binder precursor comprising a urethane resin composition; urethane resin beads having an average particle diameter of 10 μm to 30 μm; hard particles having an average particle diameter of 5 μm to 45 μm, wherein a ratio of the average particle diameter of the hard particles to the average particle diameter of the urethane resin beads is not less than 1.2; and; and nanosilica particles, wherein the surface coating composition comprises from 30 parts by mass to 500 parts by mass of the hard particles based on 100 parts by mass of the binder precursor, wherein the surface coating composition comprises from 30 parts by mass to 500 parts by mass of the nanosilica particles based on 100 parts by mass of the binder precursor.

18. The surface coating composition of claim 16, wherein the surface coating composition comprises from 5 parts by mass to 120 parts by mass of the urethane resin beads based on 100 parts by mass of the binder precursor.

20. The surface coating composition according to claim 16, wherein the hard particles comprise alumina beads.
2. The stretchable film according to claim 1, wherein an average particle size of the nanosilica particles is not less than 10 nm and not greater than 100 nm.

9. The surface coating composition according to claim 8, wherein an average particle size of the nanosilica particles is not less than 10 nm and not greater than 100 nm.
2. The scratch resistant film of claim 1, wherein the average particle diameter of the nanosilica particles is from 10 nm to 100 nm.

17. The surface coating composition according to claim 16, wherein an average particle diameter of the nanosilica particles is from 10 nm to 100 nm.
4. The stretchable film according to claim 1, wherein, when a lightness before stretching of the stretchable film is taken as L*1, a lightness after 150% stretching is taken as L*2, and a lightness difference is taken as [Symbol font/0x44]L*, equaling L*2 minus L*1, the lightness difference [Symbol font/0x44]L* is not greater than 3.
6. The scratch resistant film according to claim 1, wherein when a lightness of the scratch resistant film before being stretched is defined as L*1, a lightness of the scratch resistant film after being stretched to 150% is defined as L*2, and a difference in lightness L*2 - L*1 is defined as [Symbol font/0x44]L*, the difference in lightness [Symbol font/0x44]L* is 5.5 or less.
5. The stretchable film according to claim 1, wherein the binder further comprises a cellulose ester.
8. The scratch resistant film according to claim 1, wherein the binder further comprises a cellulose ester.
6. The stretchable film according to claim 1, wherein the urethane resin comprises a cured product of a two-component urethane resin composition.
9. The scratch resistant film according to claim 1, wherein the urethane resin comprises a cured product of a two-part urethane resin composition.
7. The stretchable film according to claim 1, wherein the surface layer further comprises a silicone-modified polymer containing a functional group capable of reacting with an isocyanate or hydroxyl group.
10. The scratch resistant film according to claim 1, wherein the surface layer further comprises a silicone-modified polymer having a functional group capable of reacting with isocyanates or a hydroxyl group.



Claim 1-3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, and 11-13 of copending Application No. 17/602,894.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below and in the following Table.  Copending Application No. 17/602,894 describes invention as an over-laminate film applied to a decorative surface that is stretchable (claims 1 and 4), while the present claims are drawn to a stretchable film.  However, it is clear that the over-laminate film of the copending application encompasses the stretchable film of the present application and that specifically, the stretchable low gloss layer of the copending application reads on the stretchable film of the present application.  Additionally, the specific amounts and sizes of the urethane resin beads and nanosilica and the binder resin fall within the broad scope of the present claims.  Thus, the limitations of claims 1-3, 5-6, and 8-10 of the current invention are limitations of the copending application, as shown by the table below.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/756,810
Co-Pending Application 17/602,894
1. A stretchable film comprising a surface layer, the surface layer comprising: a binder comprising urethane resin; urethane resin beads having an average particle size of not less than 4 um and not greater than 20 um; and nanosilica particles: a surface gloss being not greater than 5 GU at 60 degrees, wherein the urethane resin beads in the surface layer comprise greater than 100 parts by mass and not greater than 240 parts by mass based on 100 parts by mass of the binder.

3. The stretchable film according to claim 1, wherein the surface layer comprises not less than 5 parts by mass and not greater than 120 parts by mass of the nanosilica particles, based on 100 parts by mass of the binder.

8. A surface coating composition comprising: a binder precursor comprising a urethane resin composition; urethane resin beads having an average particle size of not less than 4 um and not greater than 20 um; and nanosilica particles, wherein the urethane resin beads comprise greater than 100 parts by mass and not greater than 240 parts by mass based on 100 parts by mass of the binder.

10. The surface coating composition according to claim 8, the composition comprising not less than 5 parts by mass and not greater than 120 parts by mass of the nanosilica particles, based on 100 parts by mass of the binder precursor.
1. An over-laminate film applied to a decorative surface, the over-laminate film comprising: a transparent resin base film having a first surface and a second surface opposite to the first surface; a low gloss layer disposed on the first surface of the transparent resin base film; and a transparent adhesive layer disposed on the second surface of the transparent resin base film , the low gloss layer comprising a binder containing a resin, resin beads having an average particle size of 4 μm or greater and 20 μm or less, and nanosilica particles, and the low gloss 10 layer having surface glossiness of 5 GU or less at 60 degrees.

4. The over-laminate film according to claim 1, wherein the over-laminate film is stretchable .

6. The over-laminate film according to claim 1, wherein the low glass layer comprises the nanosilica particles in an amount of 5 parts by mass or greater and 120 parts by mass or less per 100 parts by mass of the binder.

7. The over-laminate film according to claim 1, wherein the low gloss layer comprises the resin beads in an amount of 70 parts by mass or greater and 240 parts by mass or less per 100 parts by mass of the binder.

8. The over-laminate film according to claim 1, wherein the binder comprises a urethane resin.

9. The over-laminate film according to claim 1, wherein the resin beads are urethane resin beads.

13. The over-laminate film according to claim 1, wherein the transparent resin base film comprises at least one type of resin selected from the group consisting of polyvinyl chloride, polyurethane, polyethylene, polypropylene, vinyl chloride-vinyl acetate resins, acrylic resins, cellulose resins, and fluororesins.
2. The stretchable film according to claim 1, wherein an average particle size of the nanosilica particles is not less than 10 nm and not greater than 100 nm.

9. The surface coating composition according to claim 8, wherein an average particle size of the nanosilica particles is not less than 10 nm and not greater than 100 nm.
5. The over-laminate film according to claim 1, wherein the nanosilica particles have an average particle size of 10 nm or greater and 100 nm or less.
5. The stretchable film according to claim 1, wherein the binder further comprises a cellulose ester.
11. The over-laminate film according to claim 1, wherein the binder further comprises a cellulose
ester.
6. The stretchable film according to claim 1, wherein the urethane resin comprises a cured product of a two-component urethane resin composition.
12. The over-laminate film according to claim 8, wherein the urethane resin comprises a cured product of a two-part urethane resin composition.


Claim 1-3, 5-6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-12 of copending Application No. 17/602,970.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below and in the following Table.  Copending Application No.17/602,970 describes invention as a film comprising a surface layer with a low gloss layer partially covered by a printed pattern (claim 1), which is not specifically described as stretchable.  However, given the specific amounts and sizes of the urethane resin beads and nanosilica and the binder resin fall within the broad scope of the present claims, it is the examiner’s position that both films are stretchable.  Thus, all the limitations of claims 1-3, 5-6, and 8-10 of the current invention are limitations of the copending application, as shown by the table below.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/756,810
Co-Pending Application 17/602,970
1. A stretchable film comprising a surface layer, the surface layer comprising: a binder comprising urethane resin; urethane resin beads having an average particle size of not less than 4 um and not greater than 20 um; and nanosilica particles: a surface gloss being not greater than 5 GU at 60 degrees, wherein the urethane resin beads in the surface layer comprise greater than 100 parts by mass and not greater than 240 parts by mass based on 100 parts by mass of the binder.

3. The stretchable film according to claim 1, wherein the surface layer comprises not less than 5 parts by mass and not greater than 120 parts by mass of the nanosilica particles, based on 100 parts by mass of the binder.

8. A surface coating composition comprising: a binder precursor comprising a urethane resin composition; urethane resin beads having an average particle size of not less than 4 um and not greater than 20 um; and nanosilica particles, wherein the urethane resin beads comprise greater than 100 parts by mass and not greater than 240 parts by mass based on 100 parts by mass of the binder.

10. The surface coating composition according to claim 8, the composition comprising not less than 5 parts by mass and not greater than 120 parts by mass of the nanosilica particles, based on 100 parts by mass of the binder precursor.
1. An over-laminate film applied to a decorative surface, the over-laminate film comprising: a transparent resin base film having a first surface and a second surface opposite to the first surface; a low gloss layer disposed on the first surface of the transparent resin base film; and a transparent adhesive layer disposed on the second surface of the transparent resin base film, the low gloss layer comprising a binder containing a resin, resin beads having an average particle size of 4 μm or greater and 20 μm or less, and nanosilica particles, and the low gloss layer having surface glossiness of 5 GU or less at 60 degrees.

4. The film according to claim 1, wherein the low gloss layer further includes nanosilica particles.

6. The film according to claim 4, wherein the low gloss layer contains 5 parts by
mass to 120 parts by mass of the nanosilica particles per 100 parts by mass of the binder.

7. The film according to claim 1, wherein the low gloss layer contains 70 parts by mass to 240 parts by mass of the resin beads per 100 parts by mass of the binder.

8. The film according to claim 1, wherein the binder contains a urethane resin.

9. The film according to claim 1, wherein the resin beads are urethane resin beads.

10. The film according to claim 1, wherein the surface glossiness of the region not covered with the printed pattern of the low gloss layer is 0. 7 GU or less at 60 degrees.
2. The stretchable film according to claim 1, wherein an average particle size of the nanosilica particles is not less than 10 nm and not greater than 100 nm.

9. The surface coating composition according to claim 8, wherein an average particle size of the nanosilica particles is not less than 10 nm and not greater than 100 nm.
5. The film according to claim 4, wherein an average particle size of the nanosilica particles is 10 nm to 100 nm.
5. The stretchable film according to claim 1, wherein the binder further comprises a cellulose ester.
11. The film according to claim 1, wherein the binder further contains a cellulose
ester.
6. The stretchable film according to claim 1, wherein the urethane resin comprises a cured product of a two-component urethane resin composition.
12. The film according to claim 8, wherein the urethane resin includes a cured product of a two-part urethane resin composition.


Response to Arguments
Applicant's arguments filed 01 Jul. 2022 have been fully considered.  New grounds of rejection, which are presented above, have been applied.
Applicant amended claims 1 and 8 and added claims 11 and 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Furukawa (US Patent Application 2010/0173132 A1, published 08 Jul. 2010) teaches a decorative sheet with polyurethane beads and fine silica powder.  Yumoto et al. (US Patent Application 2016/0257155 A1, published 08 Sep. 2016) teaches an ink receiving layer comprising nanosilica and polyurethane beads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787